                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


Erik Esparza,                         )
                                      )
                 Plaintiff,           )
                                      )
                                      )
                                      )
                                      )
     v.                               )   No. 16 C 6016
                                      )
Nick Wolf                             )
                                      )
                 Defendant.           )



                    Memorandum Opinion and Order

     Plaintiff Erik Esparza was arrested on July 11, 2015, after

Deputy Nick Wolf of the Kane County Sheriff’s Department and his

canine partner Tyront discovered him behind a garage in an alley

of a residential neighborhood in Aurora, Illinois. Esparza claims

that Wolf violated his Fourth Amendment rights by using excessive

force to effectuate his arrest, and he seeks damages pursuant to

42 U.S.C. § 1983. Before me is Wolf’s motion for summary judgment,

which I grant for the reasons that follow.

                                 I.

     On the evening of July 11, 2015, Deputy Wolf responded to a

call to assist the Aurora Police Department in investigating an

officer-involved shooting. Upon his arrival at the scene, Wolf

learned that two suspects were at large, and that Officer Spooner


                                  1
of   the   Aurora   Police   Department     was   tracking   them     with   the

assistance of his canine partner, Rex. Because the suspects were

potentially armed, Spooner asked Wolf to provide “lethal cover”

while he and Rex continued to track. Spooner Dep., Def.’s L.R.

56.1 Stmt. Exh. 3 at 40-41.

      Deputy Wolf recounts the following series of events. After

the officers had been searching for some time, the Aurora Police

Department instructed them to proceed to a residential address

where one suspect had reportedly been seen. At that location, the

officers switched roles, with Wolf and Tyront tracking the suspects

and Spooner providing backup cover. It was dark at the time, and

Wolf used his flashlight “periodically” during the search. Wolf

Dep., Def.’s L.R. 56.1 Stmt., Exh. 1 at 44. Wolf recalls giving

his “standard” announcement at the driveway of the house, which is

to say that he identified himself as a canine officer; said that

the suspect was under arrest and must come out with his hands up;

and said that a police dog would be used to search and may bite

the suspect when found. Id. at 42. Wolf then proceeded with Tyront

up   the   driveway,   through   a   back   yard,   and   into   an   alleyway

surrounded by several garages.

      Wolf testified that he stopped at the front of a garage near

an “area with overgrown brush and debris.” Id. at 45. There, Wolf

made a second announcement and heard a human sound emanating from

between two garages. Wolf shone his flashlight into the area but


                                      2
was unable to see who or what was there. Believing the suspect was

nearby, and having gotten no response to his announcements or

orders to surrender, Wolf released Tyront (who at that point was

lying on the ground, awaiting his next instruction) to continue

searching. See id. at 46-48, 50-51. After Tyront located Esparza

hiding in the bushes, he bit and held Esparza’s right forearm.

Aurora Police Officer Patrick Camardo assisted Wolf in placing

Esparza in handcuffs. Tyront then immediately released his hold on

Esparza’s arm pursuant to Wolf’s command. Id. at 52-54, 82.

     Esparza recounts a very different version of these events. To

begin, he disputes having a firearm with him on the evening in

question. According to his account of the evening, Esparza and

some friends were waiting around the neighborhood in hopes of

meeting up with some women they had spoken to via social media

when Esparza saw two men he did not recognize (but who he later

learned were police officers) pointing guns at him from inside a

vehicle. Esparza Dep., Def.’s L.R. 56.1 Stmt., Exh. 6 at 13-16.

Fearing for his life, Esparza ran away, with the car in pursuit.

When he could no longer run, Esparza stopped at a house, where the

unknown assailants shot at him through the windshield of the

vehicle. Id. at 20. Esparza continued to run through streets and

backyards for an hour to an hour and a half, during which time he

did not see any police cars or officers and did not hear any

sirens. Id. at 21-23. At some point, he hid between two garages in


                                3
an alleyway behind a house, where there were “electricity posts

and some bushes or high grass.” Id. at 28. When he determined that

the coast was clear, he emerged from his hiding spot and saw a

female resident of the house. He raised his hands and told her he

was no harm to her, and the woman then went inside the house.

Esparza then “thought about it” and decided he “wasn’t a hundred

percent sure [he] was safe,” so he returned to the back of the

garage. Id. at 25-28. According to Esparza, it was still light out

at this time. Id. At 27.

     From the back of the garage, Esparza saw police officers with

their guns out and a canine in the driveway. As the officers

approached, Esparza lay down on his stomach in the grass behind

one of the garages “in order for them not to see [him] as a threat.”

Id. at 31. No one told Esparza to come out, and Esparza said

nothing to the officers, explaining that he “didn’t want to be a

surprise.” Id. Esparza then heard one of the officers give a

command to the dog, which attacked him, biting him multiple times

on the biceps and forearm. Id. at 33. According to Esparza, the

dog continued to bite him despite the handler’s command to release

and throughout the time the officers placed him in handcuffs. Id.

at 34-35. Esparza testified that the officers did not tell him why

he was under arrest, nor did he ask, explaining: “I figured I’ll

find out eventually.” Id. at 36.




                                   4
     A handgun was later recovered in the “flight path” where

Esparza had been seen running. Spooner Dep., Def.’s L.R. 56.1

Stmt., Exh. 3 at 71. Esparza was charged with unlawful possession

of a firearm by a street-gang member, aggravated unlawful use of

a weapon, and aggravated assault. He was convicted of these

offenses after a jury trial, and the conviction was upheld on

appeal. See Def.’s L.R. 56.1 Stmt., Exh. 5, 7.

                               II.

     Summary judgment is appropriate if “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). But “[t]he

mere existence of some alleged factual dispute” is insufficient to

defeat a motion for summary judgment. Dawson v. Brown, 803 F.3d

829, 833 (quoting Lawrence v. Kenosha County, 391 F.3d 837, 842

(7th Cir. 2004) (alteration and emphasis in Lawrence)). A factual

dispute is both genuine and material if the evidence is such that

a reasonable jury could return a verdict for the nonmoving under

the applicable substantive law. Anderson v. Liberty Lobby, Inc.,

474 U.S. 242, 248 (1986).

     Esparza’s amended complaint claims that Wolf’s deployment of

Tyront to effectuate his arrest constituted excessive force in

violation of the Fourth Amendment.1 Wolf raises two arguments in


1 On its face, the amended complaint asserts a violation of the
Eighth Amendment, but the parties agree that Esparza intended to
assert rights guaranteed by the Fourth Amendment.
                                5
his motion for summary judgment. First, he contends that the

undisputed   factual   record   shows   that   his   use   of   force   was

objectively reasonable as a matter of law. Second, he argues that

even if Esparza’s constitutional rights were violated, Wolf is

protected from liability under the doctrine of qualified immunity.

     “An officer’s use of force is analyzed under the Fourth

Amendment’s objective reasonableness standard, and ‘must be judged

from the perspective of a reasonable officer on the scene, rather

than with the 20/20 vision of hindsight.’” Alicea v. Thomas, 815

F.3d 283, 288 (7th Cir. 2016) (quoting Graham v. Connor, 490 U.S.

386, 396 (1989)). In assessing whether Wolf’s use of Tyront to

find and seize Esparza was objectively reasonable, I consider the

totality of the circumstances, including: 1) the severity of the

crime at issue; 2) whether Esparza posed an immediate threat to

the safety of the officers or others; and 3) whether Esparza was

actively resisting arrest or attempting to evade arrest by fleeing.

Johnson v. Scott, 576 F.3d 658, 660 (7th Cir. 2009)(citing Graham,

490 U.S. at 396).

     On the undisputed evidence, the first factor plainly favors

Wolf. There is no dispute that Wolf’s involvement in Esparza’s

apprehension was triggered by the Aurora Police Department’s call

for assistance in locating suspects involved in a shooting. As for

the second and third factors, while Esparza purports to dispute

that he was actually armed on the night in question and had stopped


                                   6
either fleeing or hiding by the time the officers discovered him

(more   on     these     disputes        shortly),         the   complaint       itself

acknowledges that the information Wolf received from other law

enforcement officers led him “to reasonably believe that [Esparza]

had resisted arrest, was armed and dangerous, and had fled the

scene of his arrest.” Am. Cmplt. at ¶ 15. In addition, Wolf

testified that other officers had told him that Esparza “had been

running from the police” and “that it was possible that he was

armed with a firearm.” Wolf Dep., Def.’s L.R. 56.1 Stmt., Exh. 1

at 120-121. Esparza’s own account of the evening confirms that he

intermittently ran and hid for at least an hour while police

officers combed the neighborhood for him. That Esparza claims to

have learned only later that it was law enforcement—not armed

civilians—in        pursuit    of    him    is   of       no   moment    from   Wolf’s

perspective, which is the viewpoint that matters. See Alicea, 815

F.3d at 288.

     Esparza    argues        that   a     factual    dispute     over    whether    he

“surrendered” before Wolf commanded Tyront to search the area

behind the garage precludes summary judgment. But there is no

evidence     that    Esparza     surrendered         to    the   officers.      Esparza

testified that he lay down in the grass behind the garage so that

the officers would not see him as a threat, and that he remained

silent so that he would not surprise them. But these benign motives

would not have been apparent to Wolf. In fact, there is no evidence


                                            7
that Wolf even saw Esparza in the “spread eagle” posture Esparza

claims he adopted. Accordingly, even if a jury credited Esparza’s

testimony,   it   proves,   at   most,     Esparza’s     subjective   intent.

Meanwhile, the objective circumstances observable by Wolf would

not have led a reasonable officer to believe that Esparza had

surrendered.   From   Wolf’s     vantage    point,   a   potentially    armed

suspect who had fled from police remained concealed somewhere in

a   residential   neighborhood,     despite    obvious     police     presence

nearby. “Police are entitled to err on the side of caution when

faced with an uncertain or threatening situation,” Johnson, 576

F.3d at 659, and Wolf reasonably interpreted Esparza’s failure to

make his presence known as potentially dangerous.

      Relatedly, Esparza argues that a factual dispute over his

“visibility” to the officers prior to his arrest requires a trial.

It is true that Esparza insists that it was still daylight at the

time of his arrest, while each of Wolf, Spooner, and Camardo

testified that they used flashlights during the search because it

was dark out.2 Additionally, Esparza testified that he was “no

longer hiding” and he lay in ankle-length grass as the officers

approached, while Wolf testified that Tyront discovered Esparza

hidden in the overgrown passageway between two garages. These

disputes are immaterial, however, because whatever the lighting




2Camardo Dep., Def.’s L.R. 56.1 Stmt., Exh. 2 at 30-32, 86; Spooner
Dep., Def.’s L.R. 56.1 Stmt., Exh. 3 at 50-51.
                                 8
conditions or exact location where Esparza was found, the record

as a whole does not reasonably suggest that the officers actually

saw   him   at   any   point   before     Tyront   apprehended    him.   To   the

contrary, Wolf testified that he could not see Esparza when he

peered down the alley, and Esparza’s own testimony implicitly

confirms that he was, in fact, hidden from the officers’ view.

Otherwise, his concern about “surprising” them by speaking would

make no sense. Although reasonable inferences must be drawn in

Esparza’s favor, “favor toward the nonmoving party does not extend

to drawing inferences that are supported only by speculation or

conjecture.” Dawson, 803 F.3d at 833 (citation omitted). Even if

a jury believed Esparza’s characterization of his surroundings,

any inference that Wolf actually saw Esparza to perceive his

unthreatening posture is not only speculative but at odds with the

affirmative evidence.

      Esparza also argues that summary judgment is inappropriate

based on a factual dispute over whether he was armed at the time

the officers were searching for him. This argument suffers from

multiple flaws, not least of which is that a jury later tried and

convicted    Esparza     of    offenses       requiring   proof   that   Esparza

actually possessed a firearm on the evening in question. While

later-discovered proof that Esparza was in fact armed does not, of

course, establish the reasonableness of Wolf’s belief that he was

armed, it confirms the information that all agree Wolf received at


                                          9
the time he was dispatched: that Esparza had fled following a

shooting and was believed to be armed and dangerous. Esparza

identifies no evidence to suggest that Wolf should have known

Esparza discarded his weapon prior to hiding in the alley. On this

record, no reasonable jury could render a verdict in Esparza’s

favor on the ground that Wolf unreasonably believed Esparza to be

armed when he commanded Tyront to search for him.

       Nor could a jury reasonably conclude that Wolf violated

Esparza’s Fourth Amendment rights by failing to call Tyront off

immediately after Esparza was subdued. Although Esparza testified

that Tyront continued to bite him as the officers placed him in

handcuffs and kept biting him after Wolf ordered him to release,

there is no evidence that Wolf waited longer than necessary to

free Esparza from the dog’s grip. Esparza testified that Wolf

“physically...put his hand under his front paws and lifted him

off,” Esparza Dep., Def.’s L.R. 56.1 Stmt., Exh. 6 at 34-35.

According to Officer Camardo, it took Wolf only “a second or two”

to do so. Camardo Dep., Def.’s L.R. 56.1 Stmt., Exh. 2 at 38.       Even

crediting Esparza’s testimony that Tyront failed to release his

bite   immediately—a   fact   Wolf   categorically   disputes—the   only

reasonable interpretation of the evidence is that Wolf intervened

appropriately and quickly freed Esparza from Tyront’s grip.

       The only factual issue that raises a close question on summary

judgment is whether Wolf adequately warned Esparza of his intention


                                     10
to mobilize Tyront to search and apprehend him. As noted above,

Wolf testified that he made several announcements to notify Esparza

that   a   canine   search   was   underway   and   alerting   him   to   the

possibility that the dog would find and bite him. That testimony

was corroborated by Officer Spooner, who testified that he heard

loud, precise police commands given in English. Spooner Dep.,

Def.’s L.R. 56.1 Stmt., Exh. 3, at 46. But Esparza insists that

Wolf made no announcement and gave no warning before releasing

Tyront. In Esparza’s view, this dispute requires a trial because

if Wolf failed to give a warning, then his use of force was

objectively unreasonable as a matter of law.

       Esparza is correct that police must, as a general matter,

warn suspects before engaging a biting police dog. See McGovern v.

Village of Oak Lawn, No. 01 C 3772, 2003 WL 139506, at *7 (N.D.

Ill. Jan. 17, 2003). In McGovern, the court examined the totality

of the circumstances standard and concluded that summary judgment

of the plaintiff’s excessive force claim was inappropriate. The

plaintiff, who had fled on foot following a traffic stop, argued

that officers unreasonably used a police dog to seize and forcibly

remove him from a confined hiding space, notwithstanding his offer

to surrender. Id. While the parties disputed whether the officers

issued a warning before mobilizing the dog, they agreed that the

plaintiff offered to surrender before the dog was commanded to

seize him. The dog bit and held the plaintiff’s right arm, then


                                     11
dragged him out from his hiding place, bloodying his knees. After

the officers “eventually” removed the dog from the plaintiff’s

right arm, it bit him again in the left arm.

     The court declined to hold that the officers’ use of the dog

was reasonable as a matter of law. The court focused on the third

Graham factor, i.e., whether the suspect was “actively resisting

arrest or attempting to evade arrest by flight,” and emphasized

that the plaintiff offered to surrender and attempted to comply

with the officers’ orders before being dragged out of hiding by

the dog. In addition, the court noted that the plaintiff’s “hiding

spot allowed neither a means of escape from the authorities nor an

opportunity to ambush the officers.” Id. On these facts, the court

stated that it was “unwilling to grant summary judgment” on the

issue of reasonableness. The court found “further support” for its

conclusion in the Seventh Circuit’s unpublished decision in Bey v.

Cimarossa, 202 F.3d 272 (Table), 2000 WL 12830, at *2 (7th Cir.

2000), where the court held that whether officers provided a

warning before using a police dog was “material” to the excessive

force analysis. The Bey court, in turn, cited a Fourth Circuit

case holding that the “failure to give a warning before releasing

a police dog is objectively unreasonable in an excessive force




                               12
context.” Bey at *2 (quoting Vathekan v. Prince Georges County,

154 F.3d 173, 179 (4th Cir. 1998))3.

     These cases confirm that whether an officer warns a suspect

before using a police dog is a factor courts must consider in

assessing whether the use of force was reasonable under the

circumstances. But none establishes the bright-line rule Esparza

suggests, which would require a trial any time an arrestee denies

hearing a warning before being bitten by a police dog. To the

contrary, the facts of these cases underscore the importance of

context to the reasonableness analysis. In Vathekan, for example,

a police dog mauled and disfigured a sleeping woman who was not

suspected of any crime after its handler commanded it to search

her first-floor residence in response to a suspected burglary

reported in the basement apartment. Although several officers

testified that the handler gave a “very loud” warning before

releasing the dog into the plaintiff’s house, the plaintiff and

another witness swore that they heard no announcement before the

dog was allowed through a closed interior door that separated the

two residences. After entering the plaintiff’s residence, the dog:

     bounded to the bed where Vathekan slept and bit into the
     left side of her skull. She struggled in vain to escape
     as the dog shook her violently. Suddenly, the dog let go
     of Vathekan’s skull and then clamped its jaws firmly
     onto the right side of her face. Vathekan was now wide
     awake and fully conscious of the cracking sound of the


3 The Bey court mistakenly refers to Vathekan as a Sixth Circuit
case.
                               13
      bones in her face being crushed under the dog’s vise-
      like grip.

154 F.3d at 177. On these facts, the Fourth Circuit reversed the

lower court’s decision granting summary judgment in favor of the

canine handler on the ground of qualified immunity. The court noted

the factual dispute over whether the handler warned the plaintiff

before allowing the dog into her residence and explained that

“summary judgment on qualified immunity grounds is improper as

long as there remains any material factual dispute regarding the

actual conduct of the defendant.” Id. at 180 (citation omitted).

      The Vathekan court’s holding does not stand for the sweeping

per se rule Esparza suggests, nor does it compel a trial on the

facts here. Among other obvious distinctions between Vathekan and

this case, Esparza admits that he saw canine officers and a police

dog approaching the alley where he lay behind a garage. Regardless

of how a jury would resolve the dispute over whether Wolf made his

“standard” canine announcements, plaintiff undisputedly saw the

officers before they saw him and could have avoided the necessity

of a canine search by making his presence known to them. Instead,

he remained quietly out of the officers’ sight while the search

proceeded. In the particular circumstances of this case, and unlike

in Vathekan or McGovern, the objective reasonableness of Wolf’s

use   of   Tyront   does   not   turn    on   the   adequacy   of   his   prior

announcements.



                                        14
                              III.

     Because I conclude for the foregoing reasons that Wolf’s

deployment of Tyront was objectively reasonable under the totality

of the circumstances, I need not reach Wolf’s argument that he is

entitled to qualified immunity. The motion for summary judgment is

granted.

                                     ENTER ORDER:


                              _____________________________
                                     Elaine E. Bucklo
                               United States District Judge


Dated: April 22, 2019




                               15
